DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee(USPGPUB DOCUMENT: 2018/0182781, hereinafter Lee) in view of Bae (USPGPUB DOCUMENT: 2018/0263116, hereinafter Bae).

Re claim 1 Lee discloses in Fig 1-3 a method of manufacturing a flexible display[0004,0005 of Lee], comprising:
providing a substrate(100)[0044 of Lee] including semiconductive material[0003 of Lee] and having a first pad density area(110b)[0041 of Lee], a second pad density area(110a/100c)[0041 of Lee], and a pair of long sides from a top view perspective;
forming a plurality of conductive pads(P1/P3)[0039,0043 of Lee] on the substrate(100)[0044 of Lee] to form a semiconductor device(integrated circuit IC/FPC)[0034,0049 of Lee], each corner of the conductive pad(P1/P3)[0039,0043 of Lee] is free of right angle and each of the conductive pad(P1/P3)[0039,0043 of Lee] is in a shape of parallelogram[0010 of Lee], and a pad density of the second pad density area(110a/100c)[0041 of Lee] is higher than a pad density of the first pad density area(110b)[0041 of Lee];
providing a flexible substrate(100)[0044 of Lee]; and
bonding the conductive pad(P1/P3)[0039,0043 of Lee]s to a conductor(bumps B)[0036 of Lee] of a circuit(120/130)[0033 of Lee] of the flexible substrate(100)[0044 of Lee],


Lee does not disclose wherein each of the conductive pad(P1/P3)[0039,0043 of Lee] has a pair of long sides and a pair of short sides from a top view perspective, a portion of the conductive pads(IPP-110’ of Bae) have the long sides sloped away from the first pad density area(110b)[0041 of Lee] and toward one long side of the substrate(100)[0044 of Lee], and the rest of the conductive pads (OPP-110’ of Bae) have the long sides sloped away the first pad density area(110b)[0041 of Lee] and toward the other long side of the substrate(100)[0044 of Lee].

Bae discloses in Fig 12 a method of manufacturing a flexible display, comprising:  wherein each of the conductive pad has a pair of long sides and a pair of short sides from a top view perspective, a portion of the conductive pads (IPP-110’ of Bae) have the long sides sloped toward one long side of the substrate(substrate)[0187], and the rest of the conductive pads (OPP-110’ of Bae) have the long sides sloped toward the other long side of the substrate

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Bae to the teachings of Lee in order to improving the reliability of an electrical connection [0003 of Bae].  In doing so, wherein each of the conductive pad(P1/P3)[0039,0043 of Lee] has a pair of long sides and a pair of short sides from a top view perspective, a portion of the conductive pads(IPP-110’ of Bae) have the long sides sloped away from the first pad density area(110b)[0041 of Lee] and toward one long side of the substrate(100)[0044 of Lee], and the rest of the conductive pads (OPP-110’ of Bae) have the long sides sloped away the first pad density area(110b)[0041 of Lee] and toward the other long side of the substrate(100)[0044 of Lee]


Re claim 2 Lee and Bae disclose the method of Claim 1, where the conductor(bumps B)[0036 of Lee] is located at a non-display area (DA)[0031 of Lee](NA)[0031 of Lee] of the flexible substrate(100)[0044 of Lee].

Re claim 3 Lee and Bae disclose the method of Claim 1, further comprising
attaching the semiconductor device(integrated circuit IC/FPC)[0034,0049 of Lee] to the flexible substrate(100)[0044 of Lee].

Re claim 4 Lee and Bae disclose the method of Claim 3, wherein the semiconductor device(integrated circuit IC/FPC)[0034,0049 of Lee] is attached to the flexible substrate(100)[0044 of Lee] by applying a predetermined pressure (compression process using a tool)[0209 of Bae] to the semiconductor device(integrated circuit IC/FPC)[0034,0049 of Lee].

Re claim 5 Lee and Bae disclose the method of Claim 3, wherein the semiconductor device(integrated circuit IC/FPC)[0034,0049 of Lee] is attached to a non-display area (DA)[0031 of Lee](NA)[0031 of Lee] of the flexible substrate(100)[0044 of Lee].

Re claim 6 Lee and Bae disclose the method of Claim 3, wherein the semiconductor device(integrated circuit IC/FPC)[0034,0049 of Lee] is attached to a rear side (bottom side in Fig 1 of Lee) of the flexible display[0004,0005 of Lee].

Re claim 7 Lee and Bae disclose the method of Claim 3, wherein the conductive pad(P1/P3)[0039,0043 of Lee] is located between the substrate(100)[0044 of Lee] and the flexible substrate(100)[0044 of Lee].

Re claim 8 Lee and Bae disclose the method of Claim 1, further including an organic light-emitting diode(OLED)[0032 of Lee] formed over the flexible substrate(100)[0044 of Lee].

Re claim 9 Lee and Bae disclose the method of Claim 8, wherein the organic light-emitting diode(OLED)[0032 of Lee] is located at a display area(DA)[0031 of Lee]  of the flexible substrate(100)[0044 of Lee].

Re claim 10 Lee and Bae disclose the method of Claim 8, wherein the organic light-emitting diode(OLED)[0032 of Lee] is located at a central flat portion(the portion within the display area) of the flexible substrate(100)[0044 of Lee].

Re claim 11 Lee and Bae disclose the method of Claim 1, wherein the flexible substrate(100)[0044 of Lee] includes polyimide(polyimide)[0117 of Bae].


Re claim 13 Lee discloses in Fig 1-3 a method of manufacturing a flexible display[0004,0005 of Lee], comprising:
providing an insulating layer[0003] having a first pad density area(110b)[0041 of Lee], a second pad density area(110a/100c)[0041 of Lee], and a pair of long sides from a top view perspective;
forming a plurality of conductive pad(P1/P3)[0039,0043 of Lee]s on the insulating layer, each corner of the conductive pad(P1/P3)[0039,0043 of Lee] is free of right angle and each of the conductive pad(P1/P3)[0039,0043 of Lee] is in a shape of parallelogram[0010 of Lee], and a pad density of the second pad density area(110a/100c)[0041 of Lee] is higher than a pad density of the first pad density area(110b)[0041 of Lee];
providing a flexible substrate(100)[0044 of Lee]; and
bonding the conductive pad(P1/P3)[0039,0043 of Lee]s to a conductor(bumps B)[0036 of Lee] of a circuit(120/130)[0033 of Lee] of the flexible substrate(100)[0044 of Lee],
wherein each of the conductive pad(P1/P3)[0039,0043 of Lee] has a pair of long sides and a pair of short sides from a top view perspective,

Lee does not disclose an interlayer dielectric; a portion of the conductive pad(P1/P3)[0039,0043 of Lee]s have the long sides sloped away from the first pad density area(110b)[0041 of Lee] and toward one long side of the interlayer dielectric layer, and the rest of the conductive pad(P1/P3)[0039,0043 of Lee]s have the long sides sloped away the first pad density area(110b)[0041 of Lee] and toward the other long side of the interlayer dielectric layer.

Bae discloses in Fig 12 a method of manufacturing a flexible display, comprising:  an interlayer dielectric (polyimide)[0117 of Bae]; a portion of the conductive pads(IPP-110’ of Bae) have the long sides sloped toward one long side of the interlayer dielectric layer, and the rest of the conductive pads(OPP-110’ of Bae) have the long sides sloped toward the other long side of the interlayer dielectric layer(polyimide)[0117 of Bae].


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Bae to the teachings of Lee in order to improving the reliability of an electrical connection [0003 of Bae].  In doing so, a portion of the conductive pads(IPP-110’ of Bae) have the long sides sloped away from the first pad density area(110b)[0041 of Lee] and toward one long side of the interlayer dielectric layer, and the rest of the conductive pads(OPP-110’ of Bae) have the long sides sloped away the first pad density area(110b)[0041 of Lee] and toward the other long side of the interlayer dielectric layer(polyimide)[0117 of Bae].


Re claim 17 Lee discloses in Fig 1-3 a method of manufacturing a semiconductor device(integrated circuit IC/FPC)[0034,0049 of Lee], comprising:
providing a substrate(100)[0044 of Lee] including semiconductive material[0003 of Lee] and having a first pad density area(110b)[0041 of Lee], a second pad density area(110a/100c)[0041 of Lee], and a pair of long sides from a top view perspective; and
forming a plurality of conductive pad(P1/P3)[0039,0043 of Lee]s on the substrate(100)[0044 of Lee], each corner of the conductive pad(P1/P3)[0039,0043 of Lee] is free of night angle and each of the conductive pad(P1/P3)[0039,0043 of Lee] is in a shape of parallelogram[0010 of Lee], and a pad density of the second pad density area(110a/100c)[0041 of Lee] is higher than a pad density of the first pad density area(110b)[0041 of Lee],
wherein each of the conductive pad(P1/P3)[0039,0043 of Lee] has a pair of long sides and a pair of short sides from a top view perspective, 

Lee does not disclose a portion of the conductive pad(P1/P3)[0039,0043 of Lee]s have the long sides sloped away from the first pad density area(110b)[0041 of Lee] and toward one long side of the substrate(100)[0044 of Lee], and the rest of the conductive pad(P1/P3)[0039,0043 of Lee]s have the long sides sloped away the first pad density area and toward the other long side of the substrate(100)[0044 of Lee].

Bae discloses in Fig 12 a method of manufacturing a flexible display, comprising: a portion of the conductive pads(IPP-110’ of Bae) have the long sides sloped toward one long side of the substrate(substrate)[0187], and the rest of the conductive pads(OPP-110’ of Bae) have the long sides sloped toward the other long side of the substrate.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Bae to the teachings of Lee in order to improving the reliability of an electrical connection [0003 of Bae].  In doing so, a portion of the conductive pads(IPP-110’ of Bae) have the long sides sloped away from the first pad density area(110b)[0041 of Lee] and toward one long side of the substrate(100)[0044 of Lee], and the rest of the conductive pads(OPP-110’ of Bae) have the long sides sloped away the first pad density area and toward the other long side of the substrate(100)[0044 of Lee].

Re claim 20 Lee and Bae disclose the method of Claim 17, farther comprising
providing an interlayer dielectric layer(polyimide)[0117 of Bae] over the first pad density area(110b)[0041 of Lee] and the second pad density area(110a/100c)[0041 of Lee] of the substrate(100)[0044 of Lee], wherein the conductive pad(P1/P3)[0039,0043 of Lee]s are surrounded by the interlayer dielectric layer. 


Claims 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee(USPGPUB DOCUMENT: 2018/0182781, hereinafter Lee) and Bae in view of Kim (USPGPUB DOCUMENT: 2019/0075656, hereinafter Kim).


Re claim 12 Lee and Bae disclose the method of Claim 1, 

Lee and Bae do not disclose wherein the semiconductive material[0003 of Lee] includes silicon, silicon-germanium, or other semiconductor materials including III-V or II-VI materials.

Kim discloses wherein the semiconductive material(silicon)[0051 of Kim] includes silicon, silicon-germanium, or other semiconductor materials including III-V or II-VI materials.


It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Kim to replace the material of Lee’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Re claim 14 Lee and Bae disclose the method of Claim 13, further comprising:

Lee and Bae do not disclose forming a passivation layer(160)[0073 of Kim in Fig 4A] over the interlayer dielectric layer, wherein the conductive pad(P1/P3)[0039,0043 of Lee]s are exposed through and surrounded by the passivation layer.

Kim discloes forming a passivation layer (160) over the interlayer dielectric layer (110), wherein the conductive pad(140)s are exposed through and surrounded by the passivation layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Lee in order to have a semiconductor package attached to a curved display panel that includes a semiconductor chip as taught by Kim [0008]

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee(USPGPUB DOCUMENT: 2018/0182781, hereinafter Lee) and Bae in view of Kim (USPGPUB DOCUMENT: 2019/0075656, hereinafter Kim) and Cheng(USPGPUB DOCUMENT: 2015/0372033, hereinafter Cheng)  .

Re claim 18 Lee and Bae disclose the method of Claim 17, 

Lee and Bae do not disclose further comprising
forming a passivation layer over the conductive pads and the substrate(100)[0044 of Lee]; and
removing a portion of the passivation layer to expose the conductive pad(P1/P3)[0039,0043 of Lee]s.

Kim discloses further comprising
forming a passivation layer (160 of Kim) over the conductive pad(140 of Kim)s and the substrate(100)[0044 of Lee]; 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kim to the teachings of Lee in order to have a semiconductor package attached to a curved display panel that includes a semiconductor chip as taught by Kim [0008] In doing so, forming a passivation layer (160 of Kim) over the conductive pad(140 of Kim)s and the substrate(100)[0044 of Lee]; 

Lee and Bae and Kim do not specifically teach removing a portion of the passivation layer to expose the conductive pad(P1/P3)[0039,0043 of Lee]s.

Cheng discloses in Fig 15 removing a portion of the passivation layer (240) to expose the conductive pad(220)s

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cheng to the teachings of Lee in order to the removal of the passivation layer 240 (i.e., the “opening” of the passivation layer 240) merely needs to be performed to ensure that the exposed surface of the conductive pad 220 is sufficiently wide [0043, Cheng]

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee(USPGPUB DOCUMENT: 2018/0182781, hereinafter Lee) and Bae in view of Cheng(USPGPUB DOCUMENT: 2015/0372033, hereinafter Cheng)  .


Re claim 19 Lee and Bae disclose the method of Claim 17, 

Cheng discloses in Fig 15 wherein removing the portion of the passivation layer (240) forms a plurality of the recess (recess of 240), 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cheng to the teachings of Lee in order to the removal of the passivation layer 240 (i.e., the “opening” of the passivation layer 240) merely needs to be performed to ensure that the exposed surface of the conductive pad 220 is sufficiently wide [0043, Cheng] In doing so, wherein each corner of the recess(recess of 240 of Cheng)  is free of right angle and each of the recess is in a shape of parallelogram[0010 of Lee].

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee(USPGPUB DOCUMENT: 2018/0182781, hereinafter Lee) and Bae in view of Bernstein(USPGPUB DOCUMENT: 2007/0267746, hereinafter Bernstein)  .

Re claim 15 Lee and Bae disclose the method of Claim 13, 

Lee and Bae do not disclose further comprising:
providing a base layer: and
disposing the interlayer dielectric layer  over the base layer.

Bernstein discloses in Fig 6 further comprising:
providing a base layer (395 of Bernstein): and
disposing the interlayer dielectric layer(385A of Bernstein) over the base layer.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Bernstein to the teachings of Lee in order to to provide integrated circuit devices with increased wiring capability [0002, Bernstein]


Re claim 16 Lee and Bae disclose the method of Claim 14, further comprising:
forming a pre-metal dielectric layer (355)[0038 of Bernstein] between the base laye (395 of Bernstein)r and the interlayer dielectric layer(385A of Bernstein).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819